EXHIBIT 16.1 August 26, 2015 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8-K of Lifeway Foods, Inc. dated August 26, 2015 and are in agreement with those statements. /s/ Crowe Horwath LLP Crowe Horwath LLP Oak Brook, IL cc: Mr. Paul Lee Audit Committee Chairman Lifeway Foods, Inc. Edward Smolyansky Chief Financial and Accounting Officer, Secretary and Treasurer
